ARNOLD, Judge.
Defendant contends that the court’s conclusions are not supported by findings of fact. The court concluded that (1) plaintiff is a dependent spouse; (2) plaintiff is entitled to relief sought; (3) plaintiff does not have sufficient means to subsist and prosecute her action; (4) plaintiff is a fit and proper person to have temporary custody; and (5) defendant shall pay alimony pendente lite and counsel fees for plaintiff’s attorney.
We agree with defendant’s contentions. The court’s conclusions are not supported by its findings of fact.
While it is not required that the trial judge make findings of fact as to each allegation and evidentiary fact presented, it *576is necessary for the trial judge to make findings of fact from which it can be determined upon appellate review that an award of alimony pendente lite is justified and appropriate. Newsome v. Newsome, 22 N.C. App. 651, 207 S.E. 2d 355 (1974).
The findings of fact are insufficient to support the order. The order is vacated and this cause is remanded for rehearing.
Vacated and remanded.
Judges Britt and Vaughn concur.